                   IN THE XJNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division


ERIC L. COLES,

      Plaintiff,

V.                                            Civil Action No. 3:19CV528


T. DARDEN, et al.,

      Defendant.


                             MEMORANDUM OPINION


      By Memorandum Order entered on August 29, 2019, the Court

conditionally docketed the action.         Eric L. Coles requested leave

to proceed ^ forma pauperis.          By Memorandum Order entered on

October   10, 2019, the      Court directed Coles to       pay an initial

partial filing fee of $29.35 or state under penalty of perjury

that he did not have sufficient assets to pay such a fee within

eleven (11) days of the date of entry thereof.                 See 28 U.S.C.

§ 1915(b)(1).      Coles has neither paid the initial partial filing

fee nor averred that he cannot pay such a fee.            Therefore, Coles

is not entitled to proceed        forma pauperis.       Cole's disregard of

the   Court's    directives     warrants    dismissal     of    the   action.

Accordingly, the action will be dismissed without prejudice.

      The Clerk is directed to send a copy of the Memorandum Opinion

to Coles.
                                                    /s/
                                   Robert E. Payne
                 .-                Senior United States District Judge
Date: November        2019
Richmond, Virginia
